NUMBER 13-04-480-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 
RICARDO BARRERA, M.D.,                                                  Appellant,
 
                                                             v.                                
 
ISELA RICO AND MANUEL RICO,
INDIVIDUALLY AND AS PARENTS AND 
NEXT FRIENDS OF GLORIA RICO, A
MINOR,                              Appellees.
 
      On
appeal from the 206th District Court of Hidalgo County, Texas.
 
 
                               MEMORANDUM
OPINION
 
                          Before
Justices Yañez, Castillo, and Garza 
                            Memorandum
Opinion by Justice Garza
 




Appellees sued appellant for medical
negligence.  The trial court then granted
appellees= motion to compel the deposition of appellant and
motion to extend the deadline for filing an expert report pursuant to the Texas
Medical Liability and Insurance Improvement Act.[1]  After appellees filed an expert report, appellant
filed a motion for sanctions and for dismissal with prejudice, contending that
the report was filed untimely.  The trial
court denied appellant=s motion, and appellant subsequently filed a second
motion for sanctions and for dismissal with prejudice, this time contending
that the report was inadequate.  The
trial court denied appellant=s second motion. 
Appellees then filed a notice of nonsuit on their claims against
appellant, see Tex. R. Civ. P.
162, and the trial court dismissed the claims without prejudice.  Subsequently, appellant appealed to this
Court, challenging the trial court=s denial of his two motions.  We conclude that this Court lacks subject
matter jurisdiction to review the two interlocutory orders because they were
rendered moot by the trial court=s subsequent dismissal of the case.  See FDIC v. Nueces County, 886 S.W.2d
766, 767 (Tex. 1994).  The nonsuit
vitiated the orders and rendered moot any controversy regarding them.  See In re Bennett, 960 S.W.2d 35, 38
(Tex. 1997) (orig. proceeding) (per curiam). 
This appeal is therefore dismissed for lack of jurisdiction.           
                                                                                         
_______________________                
DORI CONTRERAS
GARZA,                 
Justice
 
Dissenting Memorandum Opinion
by Justice Errlinda Castillo.
 
Memorandum Opinion delivered and 
filed this the 21st day of July, 2005.                        




1 See Act of May 30, 1977,
65th Leg., R.S., ch. 817, 1977 Tex. Gen. Laws 2039 (as amended) (former Tex. Rev. Civ. Stat. art. 4590i), repealed
by Act of June 2, 2003, 78th Leg., R.S., ch. 204, ' 10.09, 2003 Tex. Gen. Laws 847,
884 (current version at Tex. Civ. Prac.
& Rem. Code '' 74.001 et seq.).